TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00512-CR



                                   Patrick Uzomba, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 2041861, HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Patrick Uzomba seeks to appeal from a judgment of conviction for possession of

cocaine. The trial court has certified, and the record confirms, that this is a plea bargain case and

Uzomba has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id.

rule 25.2(d).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 23, 2004

Do Not Publish